Citation Nr: 0016248	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




REMAND

The veteran had active service from September 1968 to April 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In November 1998, the veteran testified 
at a videoconference hearing before the undersigned Acting 
Member of the Board.  The case was remanded to the RO in 
April 1999, and at that time the Board requested additional 
development of the claim.  

In the remand, the Board requested that the RO ask the 
veteran for information concerning evaluation or treatment 
for his hearing loss subsequent to a VA examination in May 
1997.  In addition, the Board requested that the RO arrange 
for examination of the veteran to evaluate his hearing loss 
disability.  

The current record available for the veteran is a temporary 
claims file.  It includes a supplemental statement of the 
case dated in October 1999.  That document indicates that 
after the Board remand the RO requested medical information 
from the veteran, but that subsequent to receipt of a May 
1999 statement from the veteran, the veteran's claims folder 
was lost.  The RO has reported that it conducted a complete 
and thorough search of its offices and storage facilities, 
but was unable to locate the claims file.  In addition, the 
RO determined that the claims file was not located in the 
offices of the veteran's representative.  Thereafter, the RO 
established a temporary file including a copy of a private 
audiology test report dated in October 1998 provided by the 
veteran's representative along with reports of a VA audiology 
test and ear examination that were conducted in September 
1999.  The Board has added a copy of the transcript of the 
November 1998 videoconference hearing to the temporary claims 
file.  

The Board notes that in the narrative report of the VA 
audiology examination conducted at the Audiology and Speech 
Pathology Clinic on September 8, 1999, the examiner, who had 
noted that the veteran's claims file was not available, 
referred to an audiogram of May 22, 1997, and compared the 
September 1999 examination to the 1997 examination.  This 
suggests that it may be possible to obtain a copy of the May 
1997 VA examination report from VA Chicago Health Care System 
Audiology and Speech Pathology Clinic, and this should be 
done.  

In his May 1999 statement, the veteran reported that he had 
seen a hearing doctor, Dr. Nathan Scher, twice in May 1999 
and that Dr. Scher told him his hearing was very bad and that 
he needed a hearing aid.  There is no indication that the RO 
attempted to obtain records from Dr. Scher.  As these records 
may be pertinent to the veteran's claim, the RO should 
attempt to obtain them.  

Accordingly, the claim is REMANDED to the RO for the 
following actions:  

1. The RO should obtain and associate 
with the temporary claims file all 
available medical records from the VA 
Chicago Health Care System, to include 
the report of a VA audiology 
examination conducted on May 22, 1997, 
and to which reference was made in the 
narrative report of the September 8, 
1999, VA audiology examination 
conducted at the Audiology and Speech 
Pathology Clinic.  The RO should 
document fully its actions taken to 
obtain the requested records.  
2. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment or evaluation 
for his hearing loss at any time since 
September 1999.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
records identified by the veteran, 
which have not been obtained 
previously.  In any event, with 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file medical records 
for the veteran pertaining to 
evaluation in May 1999 from Dr. Nathan 
Scher, Ingall's Hospital, 71 W. 156th 
St., Suite 107, Harvey, Illinois 
60426.  
3. Thereafter, the RO should review the 
temporary claims file and ensure that 
all development actions, including 
obtaining VA and private medical 
records, has been accomplished.  The 
RO should undertake any other 
indicated development, including an 
additional audiology examination if 
warranted, and then readjudicate the 
issue of entitlement to a compensable 
rating for bilateral hearing loss.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




